Sedgwick, J.
This is a petition in error to reverse a judgment of the district court for Dawes county. The action was upon several county warrants of that county. The defense was that the warrants were drawn in excess of 85 per cent, of the levy for the fund upon which they were drawn, and there was no money at that time in the fund. The district court adjudged the warrants invalid. The facts being similar to those involved in a similar defense interposed in the case of Bacon v. Dawes County, page 191, ante, it was stipulated between the parties that this cause “abide the result of the decision” in that case.
For the reasons stated in the opinion in that case the judgment of the district court is
Affirmed.